Citation Nr: 0110877	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1945 to June 1947 
and from September 1949 to June 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  (The rating decision listed the Portland, Oregon 
RO as the agency of original jurisdiction, although the 
Albuquerque RO developed the claim and issued the March 22, 
2000 letter notifying the appellant of the determination.)  
In that determination, the RO denied the appellant's claim 
seeking special monthly compensation based on the need for 
regular aid and attendance of another person.  The appellant 
disagreed and this appeal ensued.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's service-connected disabilities render him 
in need of the regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance of another person are 
met.  38 U.S.C.A. §§ 1114(k),(l), 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.350, 3.352 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding to the merits of this claim, the Board must 
address VA's duty to assist the appellant in the development 
of evidence pertinent to the appeal.  Recently enacted 
legislation eliminated the well-grounded-claim requirement 
and revised VA's obligation to assist the appellant.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (effective 
November 9, 2000); compare 38 U.S.C.A. § 5107 (West 1991) 
(setting forth duty to assist requirements effective prior to 
November 9, 2000).  Under these requirements, which are more 
beneficial to the appellant, VA must: provide the appellant 
with application forms and notify him of an incomplete 
application; provide him with notice of required information 
and evidence necessary to substantiate the claim; make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate the claim; make every reasonable 
effort to obtain relevant records (including private, VA, and 
other Federal agency records) that are adequately identified; 
and, in appropriate cases, provide a medical examination or 
opinion when necessary to make a decision on the claim.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In this case, the RO has issued various letters to the 
appellant identifying the evidence necessary to substantiate 
the appeal.  In addition, the RO issued a statement of the 
case in April 2000 and a supplemental statement of the case 
in October 2000 concerning these issues.  Moreover, it 
obtained various VA and private clinical records assessing 
the nature and etiology of the veteran's disabilities and 
afforded him VA examinations in June 1998 and August 1999.  
Based on this information, the Board finds that VA satisfied 
its duty to assist the appellant in the development of facts 
pertinent to the claim.  On appellate review, the Board sees 
no areas in which further development may be fruitful.  

When the appellant filed his claim seeking special monthly 
compensation based on the need for regular aid and 
attendance, service connection had been established for 
pulmonary tuberculosis, minimal with inactive hydrosis and 
physema (assigned a 60 percent evaluation); coronary artery 
disease (rated 60 percent disabling); third degree 
symptomatic pes planus (rated 30 percent disabling); diabetes 
mellitus (rated 20 percent disabling); traumatic arthritis of 
the lumbar spine (rated 10 percent disabling); and 
asymptomatic hermorrhoids (assigned a noncompensable 
evaluation).  

Increased compensation is payable by reason of need for aid 
and attendance or for being bedridden.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a).  The 
following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).  The performance of 
the necessary aid and attendance service by a relative of the 
beneficiary or other member of his household will not prevent 
the granting of the additional allowance.  38 C.F.R. 
§ 3.352(c).  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden"  will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

The relevant evidence of record, consisting of VA 
examinations in June 1998 and August 1999, private medical 
records in March and July 2000, and the appellant's testimony 
at an August 2000 hearing, does not indicate that the 
appellant must actually remain in bed.  Thus, the Board 
cannot conclude that he is bedridden.  Nor does this evidence 
indicate that he has a prosthetic or orthopedic appliance 
requiring frequent need of adjustment.  Therefore, to qualify 
for special monthly compensation the evidence of record must 
address whether a service-connected disability prevents the 
appellant from dressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to the 
wants of nature, or protecting himself from hazards or 
dangers incident to his daily environment.  

The evidence relevant to this claim includes the following:

? A VA examination report dated in June 1998 notes that 
the appellant was unable to stand or walk for a 
prolonged period of time.  Examination revealed 
arthritis, peripheral vascular disease, diabetes, and 
bilateral pes planus.  

? A VA examination report dated in August 1999 shows that 
the appellant appeared chronically ill in a wheelchair 
and that he had generalized arthritis that limited the 
use of his hands and knees, thereby requiring the 
assistance of others in bathing and sometimes in 
feeding.  It was noted that he also had severe urinary 
and bowel symptoms, that he was generally weak and 
frail, and that he stayed home except for medical 
appointments.  The examiner determined that the 
appellant could get around with crutches at home, but 
could not walk any distance, and that he used a 
motorized scooter, crutches, and a right knee brace.  
It was also indicated that he had severe asthma, 
cataract of the left eye, chronic anemia, and diabetes.  
The diagnoses included generalized rheumatoid arthritis 
and osteoarthritis, arteriosclerotic heart disease with 
a myocardial infarction in 1996, chronic obstructive 
pulmonary disease, diabetes, benign prostatic 
hypertrophy, chronic anemia, anxiety, and irritable 
colon.  The examiner concluded that the appellant 
required daily personal health care services of a 
skilled provider without which he would require 
hospital, nursing home, or other institutional care.  

? A March 2000 statement by a private physician indicates 
that the appellant was unable to walk or stand, was 
confined to his home, had difficulty feeding himself, 
could not dress himself, bath, or attend to the needs 
of nature unassisted.  The physician continued that the 
appellant had severe arthritis and was confined to a 
wheelchair due to crippling arthritis in his knees.  
The physician also noted that the appellant had severe 
chronic obstructive pulmonary disease and diabetes.  

? A private clinical record in July 2000 reveals 
treatment for chronic obstructive pulmonary disease, 
diabetes, and pleurisy;  VA clinical records from 
August to October 2000 show that the appellant was 
treated for heart disease, arthritis, diabetes, 
anxiety, benign prostatic hypertrophy, vertigo, and 
irritable colon.  

The VA examination report dated in August 1999 and the 
private physician's statement dated in March 2000 indicate 
that the appellant required the aid and attendance of another 
person.  The question is whether that aid and attendance is 
due to service-connected disabilities.  From the evidence 
described above, it appears that the service-connected 
pulmonary tuberculosis, traumatic lumbar spine arthritis, and 
asymptomatic hermorrhoids do not necessitate the regular 
attendance of another person; the evidence described does not 
refer to these disabilities.  However, there is a general 
sense that the appellant is weak and frail due to a 
combination of service-connected disabilities, including 
coronary artery disease, bilateral pes planus, and diabetes 
mellitus.  The VA examination report dated in August 1999 
attributes the appellant's confinement to a wheelchair to 
generalized arthritis affecting the hands and knees, neither 
of which is service connected, but it also notes that the 
appellant was generally weak and frail and identified other 
service-connected disabilities that contributed to that 
condition, including diabetes and arteriosclerotic heart 
disease.  All of this, the examiner concluded, required daily 
personal health care services of a skilled provider.  The 
private physician's March 2000 statement also indicates that 
confinement to a wheelchair was due to crippling arthritis in 
his knees, but that statement further identified diabetes as 
another disorder contributing to the appellant's poor health.  

These findings satisfy the criteria set forth at 38 C.F.R. 
§ 3.352(a) for special monthly compensation based on the need 
for regular aid and attendance of another person and 
correspond with the appellant's testimony at an August 2000 
hearing to the effect that his service-connected disabilities 
mandate the regular aid and attendance of another person.  
The RO, in its adverse determination, concluded that the 
appellant was in need of regular aid and attendance, but that 
this need was due to nonservice-connected disabilities.  The 
Board finds that the evidence shows that the appellant's 
service-connected disabilities at least in part contribute to 
his need for regular aid and attendance, and that all 
reasonable doubt regarding this point should be resolved in 
favor of the appellant.  See 38 C.F.R. §§ 3.102; 4.3.  For 
these reasons, the Board determines that the evidence 
supports the claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted.  



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals


 

